Citation Nr: 1523667	
Decision Date: 06/04/15    Archive Date: 06/16/15

DOCKET NO.  08-25 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral hand disability. 

2.  Entitlement to service connection for a bilateral elbow disability.


ATTORNEY FOR THE BOARD

M. Riley, Counsel 


INTRODUCTION

The Veteran served on active duty from November 1973 to September 1990.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which, in pertinent part, found that new and material evidence had not been received to reopen a claim for entitlement to service connection for a bilateral hand disability and denied service connection for a bilateral elbow disability.  

Jurisdiction over the claims file is currently held by the RO in St. Petersburg, Florida.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

On his August 2008 substantive appeal, the Veteran requested to appear at a hearing before the Board at a local VA office.  He was scheduled for a hearing at the Nashville RO in March 2010.  In February 2010, the Veteran notified VA that he was moving to Florida and requested that his hearing be postponed and rescheduled at a later date at the appropriate RO.  In June 2010, the Veteran was notified by letter that a hearing had been scheduled for July 2010 at the St. Petersburg RO.  The Veteran responded in June 2010 with a request to conduct the hearing at a VA office in Alabama as it was closer to his home and he was unable to travel to St. Petersburg.  The record does not indicate that any additional action was taken on the Veteran's hearing request and in September 2011 and September 2014 correspondence, the Veteran reiterated his request for a hearing before the Board at the Montgomery RO.  

The Veteran is entitled to a hearing and the claims must be remanded to allow for the scheduling of a hearing at a local VA office.  See 38 C.F.R. § 20.700(a) (2014) (A hearing on appeal will be granted if the appellant, or an appellant's representative acting on his or her behalf, expresses a desire to appear in person).  The Veteran has specified that the Montgomery RO is the closest to his home, and the Board finds that the requested hearing should be scheduled at the Montgomery RO.  


Accordingly, the case is REMANDED for the following action:

Schedule a hearing before a Veterans Law Judge of the Board at the Montgomery RO, following the usual procedures under 38 U.S.C.A. § 7107 (West 2002) and 38 C.F.R. § 20.704.  The Veteran must receive notice of the hearing at his current address of record. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




